Per Cueiam.
Chapter 446, p. 752, Laws 1917, is so clearly special legislation upon a subject prohibited by the Constitution that the majority of the court entertain no doubt that the act is void. There is now no city except Minneapolis to which it can apply, and it is inconceivable that if hereafter, by increase of population, other cities should come into the class covered by the act there could be the requisite number of senatorial districts to bring such cities within the operation of the law.
Respondent is therefore ordered and directed to place the names of the candidates who have already filed for school director of the board of education of the city of Minneapolis, and the names of the candidates who may hereafter file for said office, upon the baliot in the manner directed by the law as it exists unaffected by said chapter 446, p. 752, Laws 1917.